BEA, Circuit Judge,
with whom Circuit Judges KOZINSKI, KLEINFELD and GOULD join,
dissenting from the denial of rehearing en banc:
ORDER
Judges Reinhardt, Siler and Hawkins voted to deny the petition for rehearing. Judges Reinhardt and Hawkins voted to *823deny the petition for rehearing en banc and Judge Siler so recommended.
The full court was advised of the petition for rehearing en banc. A judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en bane reconsideration. Fed. R. App. P. 35.
The petitions for rehearing and rehearing en bane are denied.